DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rana et al. US 2021/0232989 (“Rana”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Per claims 1-8, Rana discloses:
1.	A method comprising:
defining a manufacturing transformation for a mobile workpiece (e.g., [0139]: “the workpieces as well as the mobile manufacturing equipment are at least partially moving”) based on mobile workpiece state information of the mobile workpiece, wherein the manufacturing transformation is an automated operation to be performed on the mobile workpiece (e.g., [0040], [0099], [0139]: “The UAV then supplies images of the problematic scenario…An identified problem is then reported, and…a solution or further investigation routine is automatically triggered”);
selecting a set of one or more manufacturing systems from among the one or more manufacturing systems for the mobile workpiece based on the manufacturing transformation and manufacturing system state information associated with the one or more manufacturing systems, wherein the manufacturing system state information provides data related to at least one of availability, capability, and constraints of the of the one or more manufacturing systems (e.g., [0101]-[0107], [0133]: “the automation system of the factory orders a mobile vehicle 5g with the required capability of gluing from a pool of available vehicles at the manufacturing environment”, [0139]: “The identified problem is provided, and available or dispensable mobile vehicle resources which provide the capability for the identified further measures are ordered to the location of the fault”, [0158]-[0160]);
defining manufacturing process steps of the manufacturing transformation based on the set of one or more manufacturing systems (e.g., [0133]: “and provides it with information of the task”, [0156]-[0157], [0161]: “Deploying tasks of the workflow to the booked resources”); and
defining a location for performing the manufacturing process steps on the mobile workpiece (e.g., [0133]: “All the mentioned vehicles 5m, 5g, 5b which are ordered, move to the location at the conveyor belt 6”, [0139]: “available or dispensable mobile vehicle resources which provide the capability for the identified further measures are ordered to the location of the fault”).
2.	The method of Claim 1, wherein the mobile workpiece state information includes a part type, quality data associated with mobile workpiece, inspection data associated with the mobile workpiece, or a combination thereof (e.g., [0099], [0139]: “The UAV then supplies images of the problematic scenario…An identified problem is then reported”).  
3.	The method of Claim 1, wherein the one or more manufacturing system include a mobile machine, a mobile inspection system, a mobile robot, or a combination thereof (e.g., [0041], [0044], [0051]).  
4.	The method of Claim 3, wherein the manufacturing system state information includes:
for the mobile machine, machine data that includes identification information of the mobile machine, physical parameters of the mobile machine, operational capabilities of the mobile machine, operational constraints of the mobile machine, an availability of the mobile machine, or a combination thereof (e.g., [0041], [0044], [0051], [0094], [0101]-[0107], [0133]: “the automation system of the factory orders a mobile vehicle 5g with the required capability of gluing from a pool of available vehicles at the manufacturing environment”, [0139]: “The identified problem is provided, and available or dispensable mobile vehicle resources which provide the capability for the identified further measures are ordered to the location of the fault”, [0158]-[0160]);
for the mobile inspection system, inspection system data that includes identification information of the mobile inspection system, physical parameters of the mobile inspection system, operational capabilities of the mobile inspection system, operational constraints of the mobile inspection system, an availability of the inspection system, or a combination thereof (e.g., [0041], [0044], [0051], [0094], [0101]-[0107], [0139]: “The identified problem is provided, and available or dispensable mobile vehicle resources which provide the capability for the identified further measures are ordered to the location of the fault”, [0158]-[0160]); and
for the mobile robot, robot data that includes identification information of the mobile robot, physical parameters of the mobile robot, operational capabilities of the mobile robot, operational constraints of the mobile robot, an availability of the mobile robot, or a combination thereof (e.g., [0041], [0044], [0051], [0094], [0101]-[0107], [0139]: “The identified problem is provided, and available or dispensable mobile vehicle resources which provide the capability for the identified further measures are ordered to the location of the fault”, [0158]-[0160]).  
5.	The method of Claim 1, wherein for each manufacturing system of the set of one or more manufacturing systems, a set of manufacturing process steps is defined based on a time in which a respective manufacturing system is available, wherein the time in which the respective manufacturing system is available is based on the manufacturing system state information (e.g., [0097]: “availability of resources”, [0159]: “availability”).
6.	The method of Claim 5 further comprising, for each manufacturing system of the set of one or more manufacturing systems, broadcasting the set of manufacturing process steps to the respective manufacturing system (e.g., [0133]: “and provides it with information of the task”, [0156]-[0157], [0161]: “Deploying tasks of the workflow to the booked resources”).  
7.	The method of Claim 1 further comprising broadcasting a command to the set of one or more manufacturing systems to have the set of one or more manufacturing systems autonomously travel to the defined location (e.g., [0122], [0139]: “available or dispensable mobile vehicle resources which provide the capability for the identified further measures are ordered to the location of the fault”).  
8.	The method of Claim 1 further comprising remotely controlling an operation of the set of one or more manufacturing systems to autonomously travel to the defined location based on infrastructure sensor obtained from one or more infrastructure sensors (e.g., [0083]: “plurality of wireless access points, which can optionally also be used to provide spatial references for the autonomous navigation of the vehicles”, [0122], [0139]: “available or dispensable mobile vehicle resources which provide the capability for the identified further measures are ordered to the location of the fault”).  

Claims 9-20 recite features analogous to claims 1-8, and thus are rejected in view of Rana under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
05/02/22